Citation Nr: 0001790	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-04 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for a respiratory 
disorder secondary to nicotine dependence.

3.  Entitlement to service connection for hypertension 
secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	James W. Stanley


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1998, 
from the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The Board notes that the veteran has requested that the issue 
of a waiver of overpayment of a debt of the veteran be 
referred to the RO.  The veteran and his representative 
stated at the travel board hearing, conducted in October 
1999, that a notice of disagreement was entered regarding 
this issue, but that no statement of the case has been 
issued.  This issue is referred to the RO for further 
development.


FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
complaints of, treatment for, or a diagnosis of nicotine 
dependence, a respiratory disorder, or hypertension.

2.  Current medical records show a diagnosis of a chronic 
bronchitis.  There is no current diagnosis of chronic 
obstructive pulmonary disorder contained in the claims 
folder.

3.  The veteran was diagnosed with nicotine dependence in 
August 1997.  No competent medical evidence or opinion has 
been presented which indicates that this nicotine dependence 
is the result of tobacco use during the veteran's brief, and 
remote, period of active service.

4.  No medical evidence or opinion has attributed chronic 
bronchitis or hypertension to tobacco use during the 
veteran's brief, and remote, period of active service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for nicotine 
dependence is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claim for service connection for a 
respiratory disorder as secondary to nicotine dependence is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim for service connection for 
hypertension as secondary to nicotine dependence is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

While there is evidence of current hypertension and 
bronchitis, there is no indication that these conditions were 
active during the veteran's active service.  Likewise, these 
disorders were not demonstrated in the initial postservice 
year.  Consequently, there is no plausible claim presented 
for direct service connection.

The veteran contends that his hypertension and chronic 
bronchitis disabilities are related to his tobacco use in 
service.  If the veteran acquired a nicotine dependence 
during service and if nicotine dependence is considered a 
proximate cause of disability or death, resulting from the 
use of tobacco products by the veteran, then service 
connection should be established on a secondary basis. O.G.C. 
Precedent Opinion 19-97 (May 13, 1997).  Thus, service 
connection may be established for disability or death if the 
evidence establishes that injury or disease which may have 
become manifest many years after service resulted from 
tobacco use during active military service.  See 38 C.F.R. § 
3.303(d).

VA medical records, dated in February 1992, show a diagnosis 
of hypertension.  The veteran was described as a chronic 
smoker.  VA records, dated in August 1997, show a diagnosis 
of nicotine dependence.  It was noted in further records that 
he was enrolled in smoking cessation programs but failed.

At his personal hearing, conducted in May 1998, the veteran 
reported that he had experimented with smoking prior to his 
active service, but that he really began smoking regularly 
after entering the Army.  He related that on departing 
Vietnam he was smoking three to four packs of Winston's per 
day.  

Private medical records, dated in February 1999, show a 
diagnosis of chronic bronchitis.  It was noted that the 
veteran related this to his cigarette smoking, which began in 
Vietnam.  The physician noted the causal relationship between 
cigarette smoking and lung disease, and reported that the 
veteran had stated that he cannot quit smoking.

During his travel board hearing, conducted in October 1999, 
the veteran reported that he smoked two packs of Kool 100's 
per day when he left Vietnam, and that afterwards, despite 
many attempts, was unable to stop.  He reported that he 
continues to smoke at present.  He also stated that he had 
been diagnosed with hypertension in 1991 while working at 
Affiliated Foods.  He stated that he was told he had high 
blood pressure by the nurse, and that the company doctor told 
him it was due to smoking, drinking, and drugs.  He also 
reported that he has been diagnosed with COPD.

The Board also notes that the veteran reported, during his 
travel board hearing, that he is currently employed by 
Affiliated Foods, although he is in receipt of a total 
disability evaluation for individual unemployability (TDIU).  
TDIU was granted by a rating decision of June 1999.  The 
veteran had testified in February 1999 at a hearing regarding 
TDIU that he had last worked in June 1998.  It was noted in 
the June 1999 rating decision that no reply had been received 
from Affiliated Foods regarding inquiries about the veteran's 
employment there.

The veteran is advised that where the determinative issues 
involve questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, the Board finds that the 
veteran's unsubstantiated allegations alone are an 
insufficient basis on which to establish a well-grounded 
claims for service connection.

The veteran's claims folder shows that the veteran currently 
has chronic bronchitis and hypertension, which he relates to 
his tobacco use.  There is no medical evidence within the 
claims folder that indicates that the veteran currently has 
COPD.  Service medical records show no treatment for these 
disabilities.  The veteran's claim must fail as there is no 
competent evidence that he currently has disabilities related 
to smoking during his active service alone.  It is important 
to note that the veteran has a history of smoking for 
approximately 32 years, almost 30 years of is subsequent to 
his 1 year and 11 months of active service.  

In effect, the veteran's contentions are probative to the 
extent that they suggest a continuity of smoking from his 
military service.  38 C.F.R. 3.303(b).  However, in this 
case, lay evidence of continuity of tobacco use is not 
sufficient, a medical nexus is needed.  See Savage v. Gober, 
10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 (1995).  
Competent medical evidence is needed to identify the extent 
of injury in service, as well as to show that the current 
clinical findings are related to the veteran's inservice 
tobacco use.  A medical determination is required to 
establish a nexus between current smoking-related 
disabilities and tobacco use in service.  In the absence of 
this finding, the veteran has not presented a plausible claim 
for service connection.

Private medical records, received on behalf of the veteran's 
claim, merely indicate that he (the veteran) related his 
bronchitis to smoking which began in service.  The physician 
expressed no opinion regarding this.  No evidence has been 
presented regarding the veteran's claim that a doctor at 
Affiliated Foods told him his hypertension was related to 
smoking, however, even if such evidence were produced it 
would not indicate that his hypertension was due to smoking 
during rather than after service.  There is no medical 
opinion that the veteran's inservice smoking alone resulted 
in any current disability.  The veteran was separated from 
service in 1971, and continued to smoke for a period of 
almost 30 years thereafter, and continues to smoke today.

The veteran has argued that he developed a nicotine habit 
during his active service, and thus should be compensated for 
its residuals.  The veteran notes that he experimented with 
smoking prior to service, but began serious use during active 
duty.  

Nicotine addition is a neuropsychiatric disability requiring 
a medical diagnosis.  The record does not contain competent 
medical evidence that the veteran was ever given a diagnosis 
of nicotine addiction during service.  This diagnosis was 
first entered in August 1997.  There is no medical evidence 
or opinion which indicates that the veteran developed 
nicotine dependence during or as a result of the relatively 
short period of time he smoked during active service.  In the 
absence of such evidence, the veteran's claim for service 
connection for nicotine dependence is not well grounded.

The evidence linking the veteran's current lung and 
hypertension disorders to his period of service consists of 
his current statements.  Accepting his statements as true, he 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) by 
simply presenting his own opinion as to medical causation.  
Lay persons are not competent to render an opinion as to 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him an additional VA examination.  38 U.S.C.A. § 
5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The Board finds VA has no outstanding duty to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  38 
U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground his claim.  The 
veteran has at no time indicated that a medical professional 
has rendered an opinion that he has hypertension or chronic 
bronchitis as a result of his military service, as a result 
of smoking during military service, or as a result of 
nicotine dependence which the veteran reported originated 
during active service.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate this 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


ORDER

Entitlement to service connection for nicotine dependence is 
denied.
Entitlement to service connection for bronchitis secondary to 
nicotine dependence is denied.
Entitlement to service connection for hypertension secondary 
to nicotine dependence is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

